Case: 14-10543    Date Filed: 11/19/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10543
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00015-WLS-TQL-5



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                versus

STEPHANIE ROGERS,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 19, 2014)

Before MARCUS, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-10543    Date Filed: 11/19/2014   Page: 2 of 2


      Thomas V. Duck, III, appointed counsel for Stephanie Rogers in this appeal,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Rogers’s conviction and sentence are

AFFIRMED.




                                         2